Citation Nr: 0838814	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  03-31 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial compensable rating for the right 
groin scar, as the residual of repair of a pseudoaneurysm of 
the right femoral artery, as a result of cardiac 
catheterization for compensation purposes.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from October 1969 to July 
1970.  

This case was previously before the Board of Veterans' 
Appeals (Board) in April 2006 when it was remanded for 
further development.  

In April 2007, the Board denied the veteran's claim.  The 
veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In October 2007, VA filed a motion with the Court requesting 
that the Court vacate and remand the April 2007 Board 
decision.  In a January 2008 Order, the Court granted this 
motion.  



FINDINGS OF FACT

1.  Neither the former criteria for rating skin disability, 
in effect when the veteran filed his claim, nor the revised 
criteria, which became effective on August 30, 2002, are more 
favorable to the veteran's claim.  

2.  The residual surgical scar of the right groin is not 
shown to cause a functional limitation, to measure greater 
than 144 square inches in area or to be unstable or painful 
on objective demonstration.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for the residual surgical scar of the right groin for 
compensation purposes have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.118 including Diagnostic Codes 7801 to 7805 
(2002) and (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

In letters dated in March 2001 and April 2006, the RO 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with respect to 
his claim, including notice regarding the disability rating 
and effective date.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The veteran was also generally invited to send information or 
evidence to VA that may support his claim, was advised of the 
basic law and regulations governing his claim, the basis for 
the decisions regarding his claim, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  

In this regard, the Board notes that, with respect to the 
veteran's increase rating claim, the Board observes that in 
Dingess v. Nicholson, the Court recently held that upon 
receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim for 
service connection, including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  

As such, no further VCAA notice is required with respect to 
the veteran's increased rating claim; and under the 
circumstances, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical and treatment records, a VA examination, and 
statements submitted by the veteran and his representative in 
support of the claim.  The Board also notes that this claim 
has been remanded for further development and review.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, VA has 
satisfied its duty to assist the veteran in this case.  
Accordingly, further development and further expending of 
VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.  


II.  Increased evaluation.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2008).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2008).  

Where the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson  v. Brown, 12 Vet. App. at 126.  

In addition, the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for a 
higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  

In this case, the veteran asserts that compensation is 
payable for the residual surgical scar of the right groin.  

Here, the Board notes that, effective on August 30, 2002, VA 
amended the rating schedule for evaluating skin disabilities, 
including scarring.  See 67 Fed. Reg. 49,596 (Jul. 31, 2002) 
(to be codified at 38 C.F.R. § 4.118).  Where a law or 
regulation changes during the pendency of a claim, the Board 
must first determine whether the revised version is more 
favorable to the veteran.  

In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  

The Board must apply both the former and the revised versions 
of the regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  

As such, VA must generally consider the claim pursuant to 
both versions during the course of an appeal.  VAOPGCPREC 3-
2000, 65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  

In this case, the Diagnostic Codes that govern the evaluation 
of scars did not change materially from those in place prior 
to August 2002.  Diagnostic Code 7805 is identical to the 
revised code and provides that the condition is rated on 
limitation of function of the affected part.  

Diagnostic Codes 7801 and 7802, prior to August 2002, dealt 
only with scars from burns, and are therefore not applicable 
to this case.  Diagnostic Codes 7803 and 7804 are applicable 
to scars that are superficial, poorly nourished, with 
repeated ulceration or scars that are superficial and are 
tender and painful on objective demonstration.  

The service-connected residual surgical scar is evaluated as 
noncompensable under Diagnostic Code 7802.  

The medical evidence in this case primarily consists of a VA 
examination dated in September 2006.  Upon examination, the 
examiner found that the scar was about 10 cm long, well 
healed and about 2 mm in width running along the groin.  

The examiner indicated that the scar was slightly raised, but 
he did not appreciate any tenderness.  The examiner also 
noted that the scar was not attached to underlying muscles or 
bones.  The examiner did not indicate that the veteran's scar 
affected the function in any way.  

Based on the foregoing, the Board finds that a compensable 
evaluation for the service-connected residual surgical scar 
is not warranted.  

In order to warrant a higher evaluation under Diagnostic Code 
7805, the scar itself must limit the function in some way.  
This is not indicated by the evidence in this case.  

The scar could also be rated under Diagnostic Codes 7801 to 
7804.  These codes evaluate scars, other than head, face or 
neck, that are deep, or that cause limitation of motion 
(7801), that are superficial and that do not cause limitation 
of motion, if the area covered by the scar is 929 square cm 
or greater (7802), that are superficial and unstable (7803), 
or that are superficial and painful on examination (7804).  

In this case, the residual surgical scar was found to be 
approximately 10 cm long and 2 mm wide.  The scar was noted 
to be slightly raised but nontender.  The scar was also noted 
to be unattached to underlying muscles or bones.  A higher 
evaluation under these Diagnostic Codes is not therefore 
warranted.  

In addition, the previous Diagnostic Codes also do not 
provide a higher evaluation for the veteran's scar.  As 
noted, the Diagnostic Codes that govern the evaluation of 
scars did not change materially from the codes in place prior 
to August 2002.  Diagnostic Code 7805 is identical to the 
revised code.  

Diagnostic Codes 7801 and 7802, prior to August 2002, dealt 
only with scars from burns, and are therefore not applicable 
to the veteran's case.  Diagnostic Codes 7803 and 7804 are 
applicable to scars that are superficial, poorly nourished, 
with repeated ulceration, or scars that are superficial, and 
are tender and painful on objective demonstration.  

In this case, there is no evidence of repeated ulceration of 
the residual surgical scar or symptoms of pain and tenderness 
on objective demonstration.  There also is no indication in 
the records that the scar itself affects the veteran's 
function in any way.  

As such, a compensable evaluation for the residual surgical 
scar of the right groin for compensation purposes is not 
warranted.  

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extraschedular basis.  
In this regard, the Board notes that there is no showing that 
the veteran's disability has resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluations) for any period since service connection 
was established, that the disability has necessitated 
frequent periods of hospitalization, or that the disability 
has otherwise rendered impractical the application of the 
regular schedular standards.  

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Finally, the Board will address the concerns raised in the 
October 2007 VA motion to the Court.  

First, the motion indicated that the Board's previous 
decision was unclear regarding the evaluation assigned to the 
residual  scar, citing potentially conflicting language in 
the decision.  Any ambiguity is hopefully clarified in this 
decision.  The surgical scar to the groin is not assigned a 
compensable evaluation.  It is also clear from the veteran's 
response that he understood the action taken by the Board in 
denying his claim for increase.  

Second, the motion cites language in the April 2007 Board 
decision indicating that the veteran's complaints of sexual 
dysfunction and pain and numbness in the right groin area 
radiating into the right lower extremity are shown to be 
associated with his residual scarring.  

Here, the Board notes that the Board in an unappealed May 
2003 decision denied the veteran's claim for compensation 
benefits under 38 U.S.C.A. § 1151 for a disability manifested 
by impotence, groin and abdominal pain, right leg pain and 
motor dysfunction, claimed to have resulted from cardia 
catheterization at a VA medical facility in January 1990.  

The veteran was granted service connection only for the 
residual scarring.  The evaluation of this scar is the only 
issue before the Board and that has been determined to be 
noncompensable on the evidence. 

In sum, the evidence is against a compensable evaluation for 
the veteran's residual surgical scar of the right groin.  



ORDER

An initial compensable rating for the right groin scar, 
residual of repair of a pseudoaneurysm of the right femoral 
artery, as a result of cardiac catheterization for 
compensation purposes, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


